

117 S2480 IS: Tourism District Protection Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2480IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo allow for use of grants funds in order to promote safety in tourist areas located in the United States, and for other purposes.1.Short titleThis Act may be cited as the Tourism District Protection Act.2.Sense of CongressIt is the sense of Congress that the Attorney General of the United States should provide whatever assistance possible within the authority of the Department of Justice to help combat crime in areas of the United States that are dependent economically on tourism. 3.Use of grant funds(a)Priority of COPS grantsSection 1701(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(c)) is amended—(1)in paragraph (2)(C), by striking or at the end; (2)in paragraph (3)(B), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(4)from an applicant in a State that provides evidence to the Attorney General that crime is increasing in tourist areas within the jurisdiction of the applicant and that the grant amounts will be used by the application for permissible purposes that will reduce crime in tourist areas..(b)Expanded eligibility for Federal Emergency Law Enforcement Assistance programSection 609N of the Justice Assistance Act of 1984 (34 U.S.C. 50102(3)) is amended by inserting before except that the following: including a significant increase in crime, which threatens to become serious and for which the State and local resources are inadequate to protect the lives and property of citizens or enforce the law, in tourist areas,. (c)Use of Byrne JAG grant fundsSection 506(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10157(b)) is amended—(1)in the matter preceding paragraph (1), by striking may reserve and inserting shall reserve;(2)in paragraph (1), by striking or at the end; (3)by redesignating paragraph (2) as paragraph (3); and(4)by inserting after paragraph (1) the following:(2)to combat, address, or otherwise respond to significant increases in crime in tourist areas; or.(d)Limitation on supplanting of State and local fundsAmounts made available to a State or unit of local government under this Act or an amendment made by this Act may not—(1)supplant State or local funds designated for use in combatting crime in areas of the State, county, or city; or(2)be used for the costs of activities incurred before the date of enactment of this Act. (e)Limitation on use of fundsNone of the amounts made available under this Act or an amendment made by this Act may be used to purchase technology or equipment prohibited by the State and local laws governing the grant recipient. (f)RulemakingNot later than 1 year after the date of enactment of this Act, the Attorney General shall promulgate rules establishing the criteria for an entity to qualify for the assistance authorized by this Act and the amendments made by this Act. 